Citation Nr: 1047273	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1971 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Seattle, 
Washington, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits sought.

The issues with regard to the knees have been recharacterized to 
reflect the separate joints involved.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

A.  Knees

Service treatment records reflect that on entry into active duty, 
a history of left knee injury was noted.  There was no notation 
or report of any right knee problems at entry. Treatment notes 
over the course of active duty service reveal no complaints of or 
treatment for any left or right knee problems.  At the Veteran's 
separation physical, the examiner reported no left or right knee 
abnormalities or complaints.

The Veteran has alleged continuing bilateral knee problems 
throughout service, and has provided a buddy statement from a man 
who served with him who reports memories of bilateral knee 
swelling and pain.  The Veteran also reports, and his wife 
corroborates, continuing knee problems after service.  A veteran 
is competent to report symptoms that he experiences at any time 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007).  Private medical 
records show recent treatment for left and right knee problems, 
and private doctors indicate a possible relationship between 
service and current problems.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the competent evidence of in-service knee problems 
and current disability, a VA examination is required to obtain a 
medical opinion regarding a possible nexus between the two.

B.  Pes Planus

The Veteran alleges that his bilateral pes planus existed prior 
to service and was chronically aggravated by service.  Service 
treatment records reveal no objective notation or subjective 
report of the condition at any time.  

However, the Veteran and his wife have submitted competent lay 
evidence of continuing foot problems during and since soon after 
service, and a private doctor has indicated there is evidence 
that the flat foot deformity is congenital in nature.  A 
rationale for this opinion is absent.

A VA examination is required to determine if the bilateral pes 
planus did in fact pre-exist service, and if the current 
disability was aggravated or caused by service.  

C.  Low Back

The Veteran does not allege any injury or disease in service 
which directly caused his low back complaints.  He instead has 
alleged that his lower extremity disabilities-pes planus and 
knee problems-have caused current low back problems.  This 
cannot be resolved until the issues of service connection for the 
lower extremity complaints are resolved.  Harris v. Derwinski, 1 
Vet. App. 180 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other issue 
has been considered)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints 
examination.   The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
disabilities of the left and right knees, and 
should opine as to whether it is at least as 
likely as not that any such were caused or 
aggravated by military service.  A full and 
complete rationale must be provided for all 
opinions expressed.  The pre-existing left 
knee disability, and the role of multiple car 
wrecks after service, must be commented on.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Schedule the Veteran for a VA foot 
examination.   The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
disabilities of the feet, and should opine as 
to whether it is at least as likely as not 
that pes planus, or any other current foot 
disability, was caused or aggravated by 
military service.  A full and complete 
rationale must be provided for all opinions 
expressed.  

The examiner must specifically address the 
May 2008 comment by Dr. RF, podiatrist, that 
the "current flexible flat foot deformity 
[is] consistent with presence since birth."

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated, to include a spine examination if 
required.  Then, readjudicate the claims on 
appeal.  If the benefits sought remain 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


